Case: 11-15869          Date Filed: 09/21/2012    Page: 1 of 4

                                                                     [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15869
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket No. 3:09-cr-00322-TJC-TEM-1



UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                                    l Plaintiff-Appellee,

                                                  versus

DANIEL WILLIAM VIGIL,

llllllllllllllllllllllllllllllllllllllll                                  Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (September 21, 2012)

Before PRYOR, JORDAN and BLACK, Circuit Judges.
              Case: 11-15869     Date Filed: 09/21/2012    Page: 2 of 4

PER CURIAM:

      Daniel Vigil appeals his 135-month sentence imposed after pleading guilty

to two counts of bank robbery in violation of 18 U.S.C. § 2113(a). On appeal,

Vigil argues that the district court imposed sentences that were procedurally and

substantively unreasonable.

      We review a sentence imposed by the district court for reasonableness,

using a two-step deferential abuse-of-discretion standard. Gall v. United States,

552 U.S. 38, 46, 128 S. Ct. 586, 594, 169 L. Ed. 2d 445 (2007); United States v.

Sarras, 575 F.3d 1191, 1219 (11th Cir. 2009). The party challenging the sentence

has the burden to establish that the sentence is unreasonable. United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      We first must determine that the “district court committed no significant

procedural error.” Gall, 552 U.S. at 51, 128 S.Ct. at 597. Significant procedural

errors include improperly calculating the Guidelines range, treating the Guidelines

as mandatory, failing to consider the § 3553(a) factors, basing a sentence on

clearly erroneous facts, or failing to provide an adequate explanation for the

chosen sentence. Id. If a district court applies a variance from the guidelines, the

“justification for [it] must be sufficiently compelling to support the degree of the

variance.” United States v. Irey, 612 F.3d 1160, 1187 (11th Cir.2010) (en banc)

                                          2
               Case: 11-15869     Date Filed: 09/21/2012     Page: 3 of 4

(quotation omitted), cert. denied, 131 S. Ct. 1813 (2011).

      If the district court’s decision is procedurally reasonable, our analysis then

turns to the substantive reasonableness of the sentence. Gall, 552 U.S. at 46, 128

S.Ct. at 594. We review the totality of the facts and circumstances to gauge for

substantive error. United States v. Irey, 612 F.3d 1160, 1189-90 (11th Cir. 2010)

(en banc), cert. denied, 131 S. Ct. 1813 (2011). Under the deferential

abuse-of-discretion standard, we will remand for resentencing only when “left

with the definite and firm conviction that the district court committed a clear error

of judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008) (quotation omitted).

      In this case, Vigil’s sentence was procedurally reasonable because the

district court correctly calculated the advisory guideline range, adequately

considered the § 3553(a) factors, and sufficiently explained its rationale for an

upward variance. See Gall, 552 U.S. at 51. Although the district court asked the

probation officer to calculate an alternative guideline range, the record does not

reflect that the district court actually relied upon this alternative calculation in

formulating Virgil’s sentence. Vigil has not met his burden of demonstrating

procedural unreasonableness.

                                            3
              Case: 11-15869     Date Filed: 09/21/2012   Page: 4 of 4

      Regarding Virgil’s claim of substantive unreasonableness, the court

explicitly considered the § 3553(a) sentencing factors, including the characteristics

and conduct of the defendant, and that the sentence be sufficient but not greater

than necessary to achieve the purposes of sentencing. The sentencing court

observed that Vigil engaged in a “crime spree” by committing four bank robberies

in a six-day span, all while on supervised release for a previous armed bank

robbery. Vigil has not met his burden to show that his 135-month sentence was

substantively unreasonable.

      AFFIRMED.




                                         4